                             UNITED STATES BANKRUPTCY COURT

                                EASTERN DISTRICT OF MICHIGAN


In the matter of:                                        Case No. 13-33471-JDA

Kevin M Lindsey                                          Chapter 13 Proceedings

Debtor(s).                                               Judge Joel D. Applebaum
__________________________________/

                                  NOTICE OF UNCLAIMED FUNDS


TO: CLERK OF THE COURT


    The attached check represents an unclaimed dividend in this estate and is remitted to the clerk of
the court pursuant to U.S.C. 347(a). The name of the party entitled to this unclaimed dividend is as
follows:


Creditor or Debtor         Court        Trustee     Class                         Amt. of
Name                       Clm.#        Clm.#       of Claim        Check#        Check
DEBTOR REFUND                                                       0873409       $5717.79




Dated: Wednesday, September 25, 2019                   ___/s/Carl L. Bekofske___
                                                       Carl L. Bekofske,
                                                       Standing Chapter 13 Trustee
                                                       400 N. Saginaw St., Ste 331
                                                       Flint, MI 48502
                                                       Telephone: (810) 238-4675
                                                       Fax: (810) 238-4712
                                                       Email: ECF@flint13.com
                                                       P10645




         13-33471-jda   Doc 102    Filed 09/25/19   Entered 09/25/19 12:44:23     Page 1 of 1
